Case: 15-60227      Document: 00513771470         Page: 1    Date Filed: 11/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 15-60227                             FILED
                                  Summary Calendar                   November 23, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
GENTRY TRE-MAINE SMITH,

                                                 Plaintiff-Appellant

v.

V. HORTON, Warden at East Mississippi Correctional Facility; GEO GROUP,
INCORPORATED, Operator of East Mississippi Correctional Facility; BART
GRIMES, Warden at East Mississippi Correctional Facility; UNKNOWN
CARR, Sergeant at East Mississippi Correctional Facility,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-958


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Gentry Tre-Maine Smith, Mississippi prisoner # 106460, filed a 42
U.S.C. § 1983 civil rights action against the operator and staff of the East
Mississippi Correctional Facility (EMCF), alleging that the defendants
violated due process by falsely convicting him of, and placing him in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60227     Document: 00513771470      Page: 2   Date Filed: 11/23/2016


                                  No. 15-60227

administrative segregation for, assaulting another inmate with a dangerous
weapon.    He further alleged that the conditions of his confinement in
administrative segregation violated the Eighth Amendment.             The parties
consented to proceed before a magistrate judge. See 28 U.S.C. § 636(c). The
magistrate judge granted summary judgment in favor of the defendants and
also denied Smith’s motion to amend his complaint. Because Smith fails to
address the propriety of the magistrate judge’s ruling denying his motion to
amend his complaint, he has waived appeal of that issue. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Reviewing de novo the magistrate judge’s grant of summary judgment, we
affirm. See McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012).
      As to Smith’s due process claim, we note that a prisoner’s treatment
presents a vindicable liberty interest only if it “imposes atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.”
Sandin v. Conner, 515 U.S. 472, 484 (1995). Smith’s punishment via long-term
administrative segregation did not, without more, deprive him of a
constitutionally cognizable liberty interest. See Pichardo v. Kinker, 73 F.3d
612, 613 (5th Cir. 1996); Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).
Moreover, there was at least “some evidence to support the findings made in
the disciplinary hearing.” Superintendent, Massachusetts Corr. Inst., Walpole
v. Hill, 472 U.S. 445, 454-55 (1985). To the extent Smith asserts that the
defendants failed to adequately investigate his ensuing administrative
grievance, he had no protected liberty interest in either the adequacy or the
result of prison administrative grievance procedures. See Geiger v. Jowers, 404
F.3d 371, 374 (5th Cir. 2005); Eason v. Thaler, 73 F.3d 1322, 1325-26 (5th Cir.
1996). In light of the foregoing, the magistrate judge correctly determined that




                                        2
    Case: 15-60227     Document: 00513771470    Page: 3   Date Filed: 11/23/2016


                                 No. 15-60227

the defendants were entitled to judgment as a matter of law on Smith’s due
process claim. See Sandin, 515 U.S. at 484-85; FED. R. CIV. P. 56(a).
      To establish an Eighth Amendment violation based on the conditions of
his confinement in administrative segregation, Smith must show (1) that the
deprivation alleged was sufficiently serious as to result in the denial of the
minimal civilized measure of life’s necessities, and (2) that the defendants
acted with deliberate indifference—that is, reckless disregard—to his health
or safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Davidson v.
Cannon, 474 U.S. 344, 357 (1986). Liability under § 1983 may not be premised
on a theory of respondeat superior or on a finding of mere negligence; rather,
the defendants’ deliberate indifference must be the “moving force” behind the
unconstitutional deprivation. Monell v. Dep’t of Soc. Servs. of City of New York,
436 U.S. 658, 692-94 (1978); Wilson v. Seiter, 501 U.S. 294, 305-06 (1991).
      The conditions of Smith’s confinement, standing alone, do not present a
risk of injury sufficiently extreme to implicate the Eighth Amendment. See
Helling v. McKinney, 509 U.S. 25, 36 (1993); see also Davis v. Scott, 157 F.3d
1003, 1006 (5th Cir. 1998). Moreover, nothing in the record suggests that the
defendants were the “moving force” behind the complained-of confinement
conditions. See Monell, 436 U.S. 658 at 692-94. Accordingly, the magistrate
judge correctly determined that the defendants were entitled to judgment as a
matter of law on Smith’s Eighth Amendment claim. See Farmer, 511 U.S. at
834; FED. R. CIV. P. 56(a).
      AFFIRMED.




                                       3